DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
 Applicants’ supplemental response of March 9, 2021, to the non-final action mailed August 27, 2020, has been entered. Claim1 and 18 has been amended, claims 2, 5, 11, 20-23, 27 have been cancelled, and no claims have been newly added.  Claims 1, 3, 4, 6-10, 12-19, and 24-26 are pending and under current examination.  
Withdrawn Rejections - 35 USC § 103

Claims 1, 3, 4, 10, 12-17, and 25-26 were rejected in the previous Office Action mailed August 27, 2020, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006), Tomantschger et al. (Pub. No.:  US 2010/0076556; Pub. Date: Mar. 25, 2010, filed Sep. 24, 2008), Lunn (Pub. No.: US 2007/0048351; Pub. Date: Mar. 1, 2007), and Mangiardi et al. (Patent No.: US 7,527,644; Date of Patent: May 5, 2009).  Applicant has amended the independent claims to limit the metal alloy scaffold of the balloon expandable supporting device to at least one rare earth metal, and wherein the metal scaffold comprises a cylinder-shaped stent body consisting of a plurality of axially arranged rows of struts encircling a central lumen in a wave pattern, wherein each row is configured in a substantially antiparallel arrangement relative to its adjacent row(s), and wherein each row is solely connected to an adjacent row by a plurality of curved connectors.  Additionally Applicant has provided an affidavit supported by evidence that the instantly claimed configuration provides maximum crush resistance once expanded, in effect 

Claims 6-9 were rejected in the previous Office Action mailed August 27, 2020, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006), Tomantschger et al. (Pub. No.:  US 2010/0076556; Pub. Date: Mar. 25, 2010, filed Sep. 24, 2008), Lunn (Pub. No.: US 2007/0048351; Pub. Date: Mar. 1, 2007), and Mangiardi et al. (Patent No.: US 7,527,644; Date of Patent: May 5, 2009) as applied to claim 1 above, and in further of Gulcher (Pub. No.: WO2010/145842, Pub. Date: Dec. 23, 2010).  Applicant has amended the independent claims to limit the metal alloy scaffold of the balloon expandable supporting device to at least one rare earth metal, and wherein the metal scaffold comprises a cylinder-shaped stent body consisting of a plurality of axially arranged rows of struts encircling a central lumen in a wave pattern, wherein each row is configured in a substantially antiparallel arrangement relative to its adjacent row(s), and wherein each row is solely connected to an adjacent row by a plurality of curved connectors.  Additionally Applicant has provided an affidavit supported by evidence that the instantly claimed configuration provides maximum crush resistance once expanded, in effect acting like a buttress preventing collapse and lower stent recoil.  The prior art of record does not disclose the instantly claimed configuration nor is there any suggestion or 
 Claim 24 was rejected in the previous Office Action mailed August 27, 2020, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006), Tomantschger et al. (Pub. No.:  US 2010/0076556; Pub. Date: Mar. 25, 2010, filed Sep. 24, 2008), Lunn (Pub. No.: US 2007/0048351; Pub. Date: Mar. 1, 2007), Mangiardi et al. (Patent No.: US 7,527,644; Date of Patent: May 5, 2009) and Mangiardi et al. hereinafter “Mangiardi 2012/0238806” (Pub. No.: US 2012/0238806; Pub. Date: Sep. 20, 2012).  Applicant has amended the independent claims to limit the metal alloy scaffold of the balloon expandable supporting device to at least one rare earth metal, and wherein the metal scaffold comprises a cylinder-shaped stent body consisting of a plurality of axially arranged rows of struts encircling a central lumen in a wave pattern, wherein each row is configured in a substantially antiparallel arrangement relative to its adjacent row(s), and wherein each row is solely connected to an adjacent row by a plurality of curved connectors.  Additionally Applicant has provided an affidavit supported by evidence that the instantly claimed configuration provides maximum crush resistance once expanded, in effect acting like a buttress preventing collapse and lower stent recoil.  The prior art of record does not disclose the instantly claimed configuration nor is there any suggestion or motivation in the prior art of reared to modify the disclosure to read on the instantly claimed invention.  Accordingly the 103 type rejection is hereby withdrawn.



Claim 19 was rejected in the previous Office Action mailed August 27, 2020, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006) and Mangiardi et al. (Patent No.: US 7,527,644; Date of Patent: May 5, 2009).  Applicant has amended the independent claims to limit the metal alloy scaffold of the balloon expandable supporting device to at least one rare earth metal, and wherein the metal scaffold comprises a cylinder-shaped stent 

Withdrawn Rejection –Double Patenting
Claims 1, 3-10, 12-19 and 24 was rejected in the previous Office action mailed June 16, 2020, on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-23, 25-33, and 35-42 of copending application 15/653,207.  Applicant has amended the independent claims to limit the metal alloy scaffold of the balloon expandable supporting device to at least one rare earth metal, and wherein the metal scaffold comprises a cylinder-shaped stent body consisting of a plurality of axially arranged rows of struts encircling a central lumen in a wave pattern, wherein each row is configured in a substantially antiparallel arrangement relative to its adjacent row(s), and wherein each row is solely connected to an adjacent row by a plurality of curved connectors. The newly added limitation was not claimed in copending application 15/653,207 and there is no suggestion or motivation to modify the copending 
Claims 1, 3-10, 12-19 and 24 was rejected in the previous Office action mailed June 16, 2020, on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,4, 10, 11, 13-14, 17-20, 25-28, 32-34, a 36-38, and 41-45  of copending application 14/448,496.  Applicant has amended the independent claims to limit the metal alloy scaffold of the balloon expandable supporting device to at least one rare earth metal, and wherein the metal scaffold comprises a cylinder-shaped stent body consisting of a plurality of axially arranged rows of struts encircling a central lumen in a wave pattern, wherein each row is configured in a substantially antiparallel arrangement relative to its adjacent row(s), and wherein each row is solely connected to an adjacent row by a plurality of curved connectors. The newly added limitation was not claimed in copending application 14/448,496 and there is no suggestion or motivation to modify the copending application to arrive at the instantly claimed invention.  Accordingly, the rejections are hereby withdrawn.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of filing it would not have been obvious to produce a biodegradable balloon-expandable in vivo supporting device, comprising: a biodegradable metal alloy scaffold made from an alloy comprising magnesium, manganese and at least one rare earth metal, the scaffold 

The closest prior art is Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006) Mangiardi et al. (Patent No.: US 7,527,644; Date of Patent: May 5, 2009).  Yan discloses a balloon expandable [0056] degradable implantable medical device, including a vascular implant stent, a type of in vivo supporting device, comprising a metal alloy, a polymeric coating layer that may partially cover the combination of a metal, including magnesium, and a metal alloy, including iron, cobalt, tungsten, and molybdenum [0021] and contain a therapeutic agent including paclitaxel (abstract, claim 3, [0016], [0021], [0029] and claim 186).  Mangiardi discloses a stent comprising a cylinder-shaped stent body comprising a plurality of axially arranged rows of struts encircling a central lumen in a wave pattern, wherein the stent comprises antiparallel arrangement relative to its adjacent row at the end and wherein each row is solely connected to an adjacent row by a plurality of curved connectors (Fig. 1, Zone 1),

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 4, 6-10, 12-19, and 24-26 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617